Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment

Drawings 
The drawing filed on 10/13/2020 is accepted by the Examiner.
Based on telephone interview on September 22, 2021, with respect to cancellation of claims 2, 5, 6, 18, 19 and 20, and amended claims 1, 7, 16 and 17, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1, 3-4 and 7-17 now renumbered as 1-14 are allowed.  

                                                EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Shuaimin Liu, Reg No. L1361), on September 22, 2021, without traverse.

           The amended claims 1, 7, 16 and 17 as follows: 
          Cancel claims 2, 5, 6, 18, 19 and 20.

           Claim 1. (Currently Amended) A computer-implemented method for improving image quality with shortened acquisition time, the method comprising: 
           (a)    determining an accelerated image acquisition scheme for imaging a subject using a medical imaging apparatus, wherein the accelerated image acquisition scheme comprises one or more parameters related to at least one of an undersampled k-space, an undersampling pattern, and a reduced number of repetitions, and wherein the accelerated image acquisition scheme is
determined based on user input and real-time simulated output images;   
           (b)    acquiring, using the medical imaging apparatus, a medical image of the subject according to the accelerated image acquisition scheme, wherein the medical image comprises a magnetic resonance image;
           (c)    applying a deep network model to the medical image to improve the quality of the medical image; and 
           (d)    outputting an improved quality image of the subject for analysis by a physician.
           Claim 2. (Canceled)
           Claims 5 and 6. (Canceled)
           Claim 7. (Currently Amended) The computer-implemented method of claim [[6]] 1, wherein the undersampling pattern, a random undersampling pattern is selected from a group consisting of a uniform undersampling pattern, a random undersampling pattern, and a variable undersampling pattern.
           Claim 16. (Currently Amended) The computer-implemented method of claim 1, wherein the improved quality image of the subject has greater signal-to-noise ratio (SNR), higher resolution, or less aliasing compared with the medical image acquired using the medical imaging apparatus.
           Claim 17. (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
           (a)    determining an accelerated image acquisition scheme for imaging a subject using a medical imaging apparatus, wherein the accelerated image acquisition scheme comprises one or more parameters related to at least one of an undersampled k-space, an undersampling pattern, and a reduced number of repetitions, and wherein the accelerated image acquisition scheme is
determined based on user input and real-time simulated output images;   
           (b)    acquiring, using the medical imaging apparatus, a medical image of the subject according to the accelerated image acquisition scheme, wherein the medical image comprises a magnetic resonance image;
           (c)    applying a deep network model to the medical image to improve the quality of the medical image; and 
           (d)    outputting an improved quality image of the subject for analysis by a physician.
           Claims 18-20. (Canceled)


                                                  REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a computer-implemented method is provided for improving image quality with shortened acquisition time. The method comprises: determining an accelerated image acquisition scheme for imaging a subject using a medical imaging apparatus; acquiring a medical image of the subject according to the accelerated image acquisition scheme using the medical imaging apparatus.

            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Xu) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
September 25, 2021